Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed on 7/9/2021.

Allowable Subject Matter
Claims 1, 4-16 and 18-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, and its dependents thereof, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination): “...the controller has a control logic arranged to control a branch current through the converter branches such that a unipolar, unidirectional branch current flows through each converter branch, wherein the unipolar, unidirectional branch current is a continuous current or discontinuous current with non-conducting phases up to half a period of the fundamental frequency of the AC voltage, whereby an intermediate circuit DC current is equal or greater than the mains current peak value.” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 16, and its dependents thereof, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination): “...controlling or regulating the branch currents through the converter branches such that a unipolar, unidirectional branch current flows through the converter branches in each case wherein the unipolar, unidirectional branch current is a continuous current or a discontinuous current with non-conducting phases up to half a period of the fundamental frequency of the AC voltage.” in combination with the additionally claimed features, as are claimed by the Applicant.
	Thus, the Applicant’s claims are determined to be novel and non-obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Geske; Martin, US 10367407, discloses a method and device for controlling a voltage-controlled power semiconductor switch that can be switched off again.
Vasiladiotis; Michail et al., US 10530275, discloses a control of DC-to-AC modular multilevel converter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J MOODY whose telephone number is (571)272-5242.  The examiner can normally be reached on M-F 10 AM - 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/KYLE J MOODY/
Primary Examiner, Art Unit 2838